People v Daniels (2015 NY Slip Op 03405)





People v Daniels


2015 NY Slip Op 03405


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14913 3793/12

[*1] The People of the State of New York, Respondent, —
vMecca Daniels, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Shera Knight of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (George Villegas, J. at plea; Joseph J. Dawson, J. at sentencing), rendered on or about March 6, 2014,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: APRIL 23, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.